Exhibit 10.3

 

December 7, 2016

 

RE:Closing Statement in connection with the Note Purchase Agreement
between Omagine Inc. (“Company”) and YA II PN, Ltd. (“Investor”).

 

This letter shall constitute the Closing Statement agreed upon between the
Company and the Investor regarding various payments and transfers to be made by
the parties in connection with Note Purchase Agreement dated December 7, 2016
(“Subscription Agreement”).

 

The parties hereby agree that the Investor shall make the payments and transfers
set forth below in accordance with the wire instructions to the account of each
recipient as set forth on Schedule A attached hereto (or otherwise provided to
the Investor):

 



Gross Proceeds to be paid to the Company:  $750,000.00  Less:      Commitment
Fee to be paid to the YA Global II SPV LLC (as designee of the Investor): 
$(75,000.00)        Repayment of prior promissory note balance to YA II PN,
Ltd.  $(432,709.59)        Net Proceeds to the Company:  $242,290.41 

 

[SIGNATURE PAGE IMMEDIATELY TO FOLLOW]

 



   

 

 

Omagine Inc.

 

By: /s/ Charles P. Kuczynski   Name: Charles P. Kuczynski   Title: Vice
President and Secretary  

 

YA II PN, Ltd.           By:   Yorkville Advisors Global, LP   Its:   Investment
Manager             By:   Yorkville Advisors Global, LLC     Its: General
Partner  

 

By: /s/ David Gonzalez   Name: David Gonzalez   Title: Managing Member & General
Counsel  

 



 2 

 

 

SCHEDULE A

ACCOUNT INSTRUCTIONS

 

Omagine Inc.

Omagine, Inc.

Account Number  4830 5726 9673

 

Bank of America

ABA # 021000322

Swift ID: BOFAUS3N

 

358 Fifth Avenue

New York, N.Y. 10001

 

Bank Contact: Sydney Haines

Telephone: 212-613-1240

 

YA Global II SPV LLC and the Investor:

 

Instructions on file.

 

 





 

 